United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50037
                          c/w No. 05-50095
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE GERARDO RAMOS-GARCIA,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                    USDC No. 3:04-CR-1672-ALL
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     In this consolidated appeal, Jose Gerardo Ramos-Garcia

appeals only from his guilty-plea conviction for knowingly making

a false statement on a resident alien application (No. 05-50095);

Ramos-Garcia abandons any challenge with respect to the

revocation of his supervised release relating to his prior

illegal reentry conviction (No. 05-50037).

     Ramos-Garcia contends that his sentence is invalid in light

of United States v. Booker, 125 S. Ct. 738 (2005), because the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50037
                         c/w No. 05-50095
                               - 2 -

sentencing judge applied the sentencing guidelines as if they

were mandatory.   We review for plain error.    United States v.

Valenzuela-Quevedo, 407 F.3d 728, 732 (5th Cir. 2005), petition

for cert. filed (July 25, 2005) (No. 05-5556).    To prevail under

a plain error analysis, Ramos-Garcia must show, among other

things, that the error prejudiced him by adversely affecting his

substantial rights.   Id. at 733.

     Ramos-Garcia fails to establish that he would have received

a lower sentence had the district court applied the sentencing

guidelines as advisory rather than mandatory.     See id. at 733-34.

He thus fails to establish prejudice to his substantial rights.

See id.

     AFFIRMED.